—Determination unanimously confirmed without costs and petition dismissed. Memorandum: There is no merit to the contention of petitioner that respondent improperly failed to complete the disciplinary hearing within 14 days following the writing of the misbehavior report (see, 7 NYCRR 251-5.1 [b]). The record of the disciplinary hearing establishes that an extension of time was granted based upon the unavailability of the Hearing Officer, and the hearing was completed fifteen days after the misbehavior report was written.
Upon our review of the record, we conclude that the evidence is sufficient to support the determination (see, People ex rel. Vega v Smith, 66 NY2d 130, 139). (CPLR art 78 Proceeding Transferred by Order of Supreme Court, Wyoming County, Dadd, J.) Present—Green, J. P., Lawton, Doerr, Balio and Fallon, JJ.